Citation Nr: 1044274	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-00 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for a 
skin rash.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had verified active duty from May 1966 to March 1970 
and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 RO rating decision that granted 
service connection and a 30 percent rating for a skin rash, 
effective November 30, 2004.  

An August 2007 RO rating decision (implementing an August 2007 
Board decision) granted an earlier effective date of November 29, 
2002, for the Veteran's service-connected skin rash.  In January 
2010, the Board remanded this appeal for further development.  


FINDING OF FACT

The Veteran's skin rash is manifested by involvement of no more 
than 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, and no more than systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of six weeks or more, but not constantly during 
the past 12-month period.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for a 
skin rash have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the Veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the necessary 
information or evidence, if any, the claimant is to provide and 
what subset of the necessary information or evidence VA will 
attempt to obtain.  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in January 2003, April 2003, and February 2005 
letters, the RO provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, and in September 2006 and January 2010 letters, the 
RO provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA, and the need for 
the Veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  The September 2006 letter 
and the January 2010 letter (both noted above), as well as a 
March 2006 letter, also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was last 
readjudicated in July 2010.  

Additionally, the Board notes that this appeal arises from the 
Veteran's disagreement with the initial rating assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include: the Veteran's service 
treatment records; post-service private and VA treatment records; 
VA examination reports; articles submitted by the Veteran; and 
hearing testimony (albeit as to another issue).  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified of and made aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is no 
indication that there is any prejudice to the Veteran by the 
order of the events in this case.  See Pelegrini, supra; Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims 
file, which includes the following:  his contentions; service 
treatment records; post-service private and VA treatment records; 
VA examination reports; articles submitted by the Veteran; and 
hearing testimony (albeit as to another issue).  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  The Board interprets reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability.  See 
38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for the 
next higher rating.  38 C.F.R. § 4.7. The Board will evaluate 
functional impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary activity.  
See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A recent decision 
of the Court has held that in determining the present level of 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.  

The Veteran's skin rash has been rated 30 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7806, which pertains to 
dermatitis or eczema.  Given the nature of the Veteran's 
disability, the Board finds that the rating criteria applied by 
the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992); 38 C.F.R. §§ 4.20, 4.21 (2009). The Board can identify no 
more appropriate diagnostic code and the Veteran has not 
identified one.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
Accordingly, the Board will proceed with an analysis of the 
Veteran's disability under that diagnostic code.  

A noncompensable rating is warranted for dermatitis or eczema 
when there is less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and no more than topical 
therapy required during the past 12-month period.  A 10 percent 
rating requires at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-month 
period.  A 30 percent rating requires 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly during the past 12-month.  A 60 
percent rating requires more than 40 percent of the entire body 
or more than 40 percent of the exposed areas affected, or; 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009).  

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after October 
23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008).  In this 
case the veteran filed his claim in November 2002.  Therefore, 
only the post-2002 and pre-October 2008 version of the schedular 
criteria is applicable.  

In March 2006, the RO granted service connection and a 30 percent 
rating for a skin rash, effective November 30, 2004.  

An August 2007 RO rating decision (implementing an August 2007 
Board decision) granted an earlier effective date of November 29, 
2002, for the Veteran's service-connected skin rash.  

Private and VA treatment records dated March 2003 to March 2006 
show treatment for multiple disorders, including skin problems.  

For example, a December 2003 VA dermatology consultation report 
noted that the Veteran's chief complaint was that he would have 
red areas of the skin, which caused him to itch and then develop 
post-inflammatory hyperpigmentation at those sites.  It was noted 
that the Veteran had a history of allergic rhinitis and a 
positive history of being diagnosed with asthma.  The Veteran 
reported that he was taking Atarax for itching, twice daily, and 
that he used Vaseline and a moisturizing lotion that he mixed 
together and applied in baths.  The examiner indicated that the 
Veteran had diffuse post-inflammatory hyperpigmentation 
especially worse on both legs.  The examiner stated that the 
Veteran had only a small amount of erythema on the medial thigh 
of the left leg.  It was noted that the Veteran also had some 
areas where he had post-inflammatory hyperpigmentation of the 
shoulders, arms, and areas that generally could be reached.  The 
assessment was atopic dermatitis with hyperpigmentation as the 
most likely etiology.  The examiner commented that there was 
minimal activity present except on the medial thigh pursuant to 
the examination.  

An August 2005 statement from W. R. McWilliams, M.D., indicated 
that the Veteran's diagnosis was atopic dermatitis.  Dr. Williams 
stated that the hallmark of atopic dermatitis was dry skin.  It 
was noted that such dry skin could worsen in the winter when it 
was cold and dry and that it would also get worse with excess 
bathing.  Dr. McWilliams indicated that some people also suffered 
a worsening of their symptoms with hot, sticky, weather.  Dr. 
Williams recommended that the Veteran use Dove soap and body wash 
and that he take fairly quick showers.  

In an October 2005 statement, Dr. McWilliams reported that he was 
currently treating the Veteran for atopic dermatitis and that he 
was last treated in October 2005.  Dr. McWilliams stated that it 
was his opinion that the Veteran's "winter rash" which he had 
suffered from since 1968, was a similar dermatitis to what to his 
present condition.  

A March 2006 VA skin diseases examination report indicated that 
the Veteran had a notable previous diagnosis of a generalized 
skin rash.  The Veteran reported that the skin rash dated back to 
his military service.  He indicated that he had itch dry skin 
with some erythema and scales at that time and that a physician 
reported that he may have possibly had a "winter itch".  The 
Veteran related that since his discharge, his skin condition had 
been constant.  He stated that he did have flare-ups that would 
occur about once a month.  The Veteran indicated that he had 
recently used Allicon cream; Triamcinolone ointment; Fluocinonide 
ointment; Chlororpheniramine by mouth every 6 hours as occasion 
required for itching; Aquaphor lotion; Sarna lotion as occasion 
required for itching, and Vinicream.  The Veteran remarked that 
although all those medications had helped, they did not make his 
skin condition go away.  He reported that he had localized 
itching, as well as pain, particularly if he scratched his skin 
too hard and caused it to bleed.  He denied that he had any other 
systemic symptoms such as ever or weight loss.  It was noted that 
the Veteran was not currently employed.  The Veteran indicated 
that although his skin condition did not affect his activities of 
daily living, his recreational activities were affected in that 
he avoided the water and other outdoor activities due to the sun 
aggravating his condition and that he also embarrassment from 
wearing clothing such as shorts.  

The examiner reported that the Veteran had diffusely scattered 
patches of post-inflammatory hyperpigmentation and dry scaly 
areas located along his neck, back, buttock region, chest, 
abdomen, and upper and lower extremities.  The examiner stated 
that the Veteran had very minimal involvement of his face and 
that percentage of exposed skin was 3.45 percent with 30 percent 
of the entire body affected.  The diagnosis was atopic 
dermatitis.  The examiner commented, after a review of the claims 
file, that it was at least as likely as not that the Veteran's 
generalized rash, found in 1968, was atopic dermatitis.  

VA treatment records dated from April 2006 to November 2007 refer 
to continued treatment.  

For example, a May 2006 VA treatment entry noted that the Veteran 
reported developing atopic dermatitis in May 2006 and that his 
private dermatologist prescribed Clobetasol cream twice daily.  
He requested he be able to obtain the Clobetasol cream through 
the VA.  The assessment was dermatitis, controlled.  It was noted 
that dermatology was following the Veteran's rash on his lower 
extremities.  The examiner also indicated that antifungal, 
antipsoriasis, and atopic dermatitis preparations had been 
ineffective in completely clearing the rash.  

A December 2007 VA skin diseases examination report indicated 
that the Veteran complained of a skin rash that started in 1968 
and had been worsening since its original presentation.  The 
Veteran stated that his skin rash was associated with itching, 
which would then turn into red lesions and then slowly into dark 
lesions in his hands, legs, back, and buttocks.  He reported that 
the skin condition had been progressive.  The Veteran indicated 
that he was taking Triamcinolone, Fluocinonide, and Clobetasol 
topical creams, all with a good response.  It was noted that the 
Veteran had been using corticosteroids on a "regular" basis.  
The Veteran reported that he did not have any pain and that he 
did not have pruritis, locally.  He also stated that he did not 
have any fever or weight loss, or skin cancers.  The Veteran 
indicated that he was not employed and that he had retired from 
his job as he slept on his job because of some medical problems.  
He remarked that he used to work as a production scheduler.  The 
Veteran reported that his skin condition affected his daily 
living secondary to itching and the cost of medications.  He 
stated that he was unable to participate in recreational 
activities due to his inability to wear shorts because of his 
cosmetic skin condition.  

The examiner reported, as to the Veteran's back, that there were 
dark, hyperpigmented, macular and papular, lesions between the 
shoulder blades, as well as over both buttocks.  The examiner 
stated that the percentage of the body involved was 5.4 percent.  
As to the Veteran's upper extremities, the examiner indicated 
that he had hyperpigmented, macular and papular, areas on both 
arms and forearms, which involved 2.8 percent of his body.  As to 
the Veteran's lower extremities, the examiner indicated that the 
Veteran had hyperpigmented, macular, areas in both his thighs and 
his feet, which involved 3.6 percent of his body.  The diagnosis 
was eczema, involving 0 percent of the Veteran's exposed skin and 
11.8 percent of his total body area.  

VA treatment records dated from April 2008 to December 2009 show 
treatment for multiple disorders including skin problems.  

For example, a November 2009 VA treatment entry noted that an 
examination of the Veteran's skin showed hyperpigmented areas to 
the left forearm without erythema.  The assessment included 
dermatitis, controlled, continue emollient.  

The most recent May 2010 VA skin diseases examination report 
indicated that the Veteran reported that his skin problem started 
in 1968 as a maculopapular, erythematous, very itchy, lesion, 
which later dried up and turned into a dark pigmented lesion.  He 
stated that he was told in the military that his lesions were due 
to dry skin and non-steroidal lotions were prescribed.  It was 
noted that in 2001, the Veteran went to a skin clinic and that he 
was diagnosed with eczema/atopic dermatitis and steroid cream was 
prescribed.  The examiner indicated that no steroid systemic 
therapy or immunosuppressive therapy was prescribed.  The Veteran 
indicated that he was presently on Clobetasol emollient cream.  
He stated that the Clobetasol helped him a lot.  He reported that 
his rash would become acute at least three times a day.  

The examiner reported that there was no evidence of an acute 
rash.  The examiner indicated, however, that there were dark, 
patchy, pigmented lesions which seemed to be dried up.  The 
examiner stated that based on the Veteran's descriptions, the 
lesions affected 2 percent of his upper back; 2 percent of his 
lower abdomen; 1 percent of his buttocks; 4 percent of his arms 
and forearms; and 6 percent of his right and left leg, for a 
total of 15 percent of the his total skin surface and 0 percent 
of his exposed skin surface.  The examiner specifically reported 
that the Veteran had dark, patchy, maculopapular, dried up, 
remnants of the acute rash found in the upper back, arms, and 
forearms, as well as the lower abdomen and legs.  The examiner 
commented that based on the Veteran's description, the lesions 
affected at least 15 percent of the total skin surface and 0 
percent of the exposed skin surface.  The diagnosis was 
eczema/atoptic dermatitis.  

The Board observes that the medical evidence supports the current 
30 percent rating for the Veteran's service-connected skin rash.  
The evidence does not show that the Veteran's skin rash is 
indicative of involvement of more than 40 percent of his entire 
body or more than 40 percent of his exposed areas affected, and 
the skin rash is not treated by constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period, 
as required for a higher 60 percent rating under Diagnostic Code 
7806.  The most recent May 2010 skin diseases examination report 
noted that no steroid systemic therapy or immunosuppressive 
therapy was prescribed.  The Veteran reported that he was 
presently taking Clobetasol emollient cream and that his rash 
would become acute at least three times a day.  The examiner 
indicated that the Veteran had dark, patchy, maculopapular, dried 
up, remnants of the acute rash found in the upper back, arms, and 
forearms, as well as the lower abdomen and legs.  The examiner 
commented that based on the Veteran's description, the lesions 
affected at least 15 percent of the total skin surface and 0 
percent of the exposed skin surface.  The diagnosis was 
eczema/atoptic dermatitis.  

Additionally, the Board observes that a prior December 2007 VA 
examination report indicated that the Veteran was Triamcinolone, 
Fluocinonide, and Clobetasol topical creams, all with a good 
response.  It was noted that the Veteran had been using 
corticosteroids on a "regular" basis.  The Board notes that 
although the examiner reported that the Veteran was taking 
corticosteroids on a regular basis, she did not indicate that he 
was taking systemic therapy or other immunosuppressive drugs.  
The diagnosis, at that time, was eczema, involving 0 percent of 
the Veteran's exposed skin and 11.8 percent of his total body 
area.  

Further, the Board notes that a March 2006 VA skin diseases 
examination report noted that the Veteran reported that he had 
recently used Allicon cream; Triamcinolone ointment; Fluocinonide 
ointment; Chlororpheniramine by mouth every 6 hours as occasion 
required for itching; Aquaphor lotion; Sarna lotion as occasion 
required for itching, and Vinicream.  The examiner stated that 
the percentage of the Veteran's exposed skin was 3.45 percent 
with 30 percent of his entire body affected.  The diagnosis was 
atopic dermatitis.  The Board also observes that a December 2003 
VA dermatology consultation report noted that the Veteran 
reported that he was taking medication such as Atarax for 
itching, twice daily.  The assessment, at that time, was atopic 
dermatitis with hyperpigmentation as the most likely etiology.  
The Board notes that the March 2006 VA skin diseases examination 
report and the December 2003 VA dermatology consultation report 
indicated that the Veteran was taking systemic therapy as 
occasion required and for itching twice daily, respectively.  The 
Board observes, however, that more recent VA treatment records 
and examination report simply do not indicate that the Veteran 
was taking constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the past 
twelve month periods, as is required for a higher 60 percent 
rating.  

The Board has considered whether any other diagnostic code 
pertaining to the skin is applicable in this case.  The 
diagnostic codes pertaining to scars and disfigurement, however, 
are not applicable, as the Veteran's disability picture is one of 
itching and skin manifestations other than scarring.  Therefore, 
a rating under Diagnostic Codes 7800, 7801, and 7805 is not 
appropriate.  Diagnostic Codes 7802, 7803, and 7804 pertain to 
scarring, which is not present in the instant case.  Accordingly, 
those diagnostic codes are also not applicable.  Finally, the 
Veteran has not been diagnosed with any of the disabilities 
contemplated by Diagnostic Codes 7815, 7816, 7822, 7825, 7826, 
7827.  Accordingly, a rating under any of those diagnostic codes 
would also not be appropriate.

Thus, for the reasons set forth above, the Board finds that a 
rating in excess of 30 percent is not warranted for the Veteran's 
skin rash at any point during the course of the claim, and the 
claim for a compensable rating is denied.  See Fenderson, supra.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  
The evidence does not reflect that the Veteran's skin rash, 
alone, has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned rating), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An initial rating higher than 30 percent for a skin rash is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


